I concur in the judgment and in everything written by Mr. Justice Richards in the opinion, and I do so the more readily because I have never believed in the soundness of the doctrine announced in such cases as Deyoe v. Superior Court, 140 Cal. 476, [98 Am. St. Rep. 73, 74 P. 28], and Grannis v. SuperiorCourt, 146 Cal. 245, [106 Am. St. Rep. 23, 79 P. 891], that the state is a party interested in every divorce case. I do not believe that in any logical sense the state should be considered a party to a divorce proceeding any more than it is a party to any other suit to terminate a status fixed by contract. Heretofore the doctrine of the state's being a party interested in such an action has been useful only to save the procedure prescribed by statutes which would be otherwise vulnerable to the charge of unconstitutionality. Perhaps the end justified the fiction; but if it were more than a fiction of very limited applicability, the supposed standing of the state as a party in interest in every action for divorce might be invoked, with reason, it seems to me, as giving to a court of equity jurisdiction of an action to set aside an interlocutory decree obtained by collusion of husband and wife.